DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          PAUL DEBERNARDO,
                               Appellant,

                                    v.

          VILLA NOVA HOMEOWNERS ASSOCIATION, INC.,
                          Appellee.

                              No. 4D21-380

                              [April 7, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni A. Bryson, Judge; L.T. Case Nos. 50-2020-AP-
000016-CAXX-MB and 50-2018-SC-025983-XXXX-SB.

    R. Bowen Gillespie, III of Gillespie & Allison P.A., Fort Lauderdale,
for appellant.

  Marshall J. Osofsky of Law Office of Paul A. Krasker, P.A., West Palm
Beach, for appellee.

DAMOORGIAN, J.

    Paul Debernardo appeals the county court’s order awarding Villa Nova
Homeowners Association, Inc. $29,508.33 in legal fees and argues, among
other things, that the court awarded an unreasonable amount of fees and
failed to set forth specific findings in the order regarding the time
reasonably expended, the hourly rate, and other factors it may have
considered. We agree that the court’s failure to set forth the required
findings in the order constitutes reversible error. Campbell v. Campbell,
46 So. 3d 1221, 1222 (Fla. 4th DCA 2010) (“The law is ‘well established
that the trial court must set forth specific findings concerning the hourly
rate, the number of hours reasonably expended and the appropriateness
of reduction or enhancement factors.’” (quoting Hoffay v. Hoffay, 555 So.
2d 1309, 1310 (Fla. 1st DCA 1990))). The absence of these factual
findings, however, “makes it impossible for us to review the propriety of
the . . . court’s award of fees,” including the argument that the court
awarded an unreasonable amount of fees. 1 Ortiz v. Ortiz, 227 So. 3d 730,
733 (Fla. 3d DCA 2017). We therefore remand for the court to apply the
necessary analysis, determine the proper amount of attorney’s fees, and
make the required written findings in the order. See id. We find no merit
to the other issues raised on appeal.

   Affirmed in part, reversed in part, and remanded.

WARNER and MAY, JJ., concur.

                                *          *           *

   Not final until disposition of timely filed motion for rehearing.




1   We nonetheless note that the amount of fees awarded in this case does seem excessive
in light of the amount in controversy (less than $2,000), the relative simplicity of the
issues in the case, and the fact that the case was resolved without the need for a trial.
See Ziontz v. Ocean Trail Unit Owners Ass’n, 663 So. 2d 1334, 1335 (Fla. 4th DCA 1993)
(“[W]e think a $60,000 fee award to foreclose a $100 common assessment is about as
obviously against the manifest justice of the cause as anything could possibly be.”).

                                           2